United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 January 30, 2007

                                                          Charles R. Fulbruge III
                            No. 06-50793                          Clerk
                          Summary Calendar



                         PATRICIA RODRIGUEZ,

                                               Plaintiff-Appellant,

                               Versus


                 YSLETA INDEPENDENT SCHOOL DISTRICT,

                                                Defendant-Appellee.



             Appeal from the United States District Court
         for the Western District of Texas, El Paso Division



Before DAVIS, BARKSDALE and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Patrica Rodriguez (“Rodriguez”) filed this suit against the

Ysleta Independent School District (“YISD”) alleging that YISD’s

Board of Trustees (“Board”) denied her procedural due process in

violation of 42 U.S.C. § 1983 and the Due Process Clause of the

Fourteenth Amendment to the United States Constitution when it

terminated her employment contract.



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                  1
     The district court granted summary judgment in favor of YISD,

holding that Rodriguez had received all process that was due.                We

AFFIRM the judgment of the district court.

     Prior to her termination, Rodriguez was employed by YISD as a

third grade bilingual teacher.        Rodriguez was accused of testing

irregularities in the administration of the Texas Assessment of

Knowledge and Skills (“TAKS”) reading test to her third grade class

on March 3, 2004.       While the test was in progress, colleagues

observed Rodriguez inappropriately helping her students by calling

them to her desk, returning their tests to them, pointing to the

tests, and directing the students back to their desks with their

tests.   The colleagues also observed Rodriguez making erasures on

the students’ tests and making comments to the class that were

outside the test script.

     After    an   investigation,   YISD    recommended     that    the   Board

terminate Rodriguez’s contract.            YISD provided notice of the

proposed termination to Rodriguez on April 15, 2004.               Pursuant to

section 21.253(a) of the Texas Education Code, Rodriguez made a

request to the Commissioner of Education (“Commissioner”) for a

hearing concerning the proposed termination.          Consistent with the

statute, the hearing was held before a certified hearing examiner

and proposed findings were entered by the examiner on July 14,

2004.    On   August   2,   2004,   the   Board   adopted   the     examiner’s




                                     2
recommendations      and   voted   to   terminate   Rodriguez’s    employment

contract.

      Rodriguez appealed her termination to the Commissioner.               The

Commissioner issued a decision denying Rodriguez’s appeal.                 After

Rodriguez’s request for rehearing by the Commissioner was denied,

Rodriguez    was     entitled      under    the   statute   to    appeal    the

Commissioner’s decision to a state district court but she elected

not to do so.

      Rodriguez brought the present suit alleging that she was

denied procedural due process by YISD because the Board (1) failed

to provide an unbiased and impartial hearing officer; (2) failed to

allow Rodriguez the opportunity to confront and cross-examine

witnesses against her; and (3) failed to allow Rodriguez to call

and present witnesses on her own behalf.

      The district court granted YISD’s motion for summary judgment

on Rodriguez’s procedural due process claims on the ground that,

inter alia, Rodriguez had received all the process that was due.

We agree.    YISD followed the Texas statute and gave Rodriguez a

trial like factual hearing and the right to address the Board

before any termination decision was made.            In addition, Rodriguez

had   two   levels    of    appeals     available   to   her—first    to    the

Commissioner and then to the state court.




                                        3
     While Rodriguez claims the hearing examiner was biased and

committed various errors during the administrative hearing, she

does not dispute that the district’s board of trustees, the final

decisionmaker, granted her a pre-termination opportunity to orally

argue her case.     During that argument, Rodriguez had the chance to

call the hearing examiner’s errors to the Board’s attention and to

challenge the hearing examiner’s findings.            Rodriguez makes no

allegation that this proceeding was procedurally inadequate.                In

addition,   after    the   Board   voted   to   terminate   her   contract,

Rodriguez   acknowledges      that   she     was   provided     with     three

opportunities at post-termination process under Texas law to appeal

the Board’s determination and to again correct mistakes caused by

any errors on the part of the hearing examiner.

     Accordingly, we agree with the district court’s conclusion

that Rodriguez was afforded all the rights of the due process

framework   under     Texas   law.         These   procedures     meet     the

constitutional minimums for procedural due process.           See Coogin v.

Longview Indep. Sch. Dist., 337 F.3d 465-66 (5th Cir. 2003).

Therefore, we conclude Rodriguez fails to establish a genuine

question of material fact as to whether she has been denied

procedural due process.

     We therefore AFFIRM the district court’s judgment.




                                     4